Illinois Official Reports

                                       Appellate Court



           City of Chicago v. Chicago Loop Parking LLC, 2014 IL App (1st) 133020



Appellate Court           THE CITY OF CHICAGO, a Municipal Corporation, Petitioner-
Caption                   Appellant, v. CHICAGO LOOP PARKING LLC, Respondent-
                          Appellee.


District & No.            First District, Fourth Division
                          Docket No. 1-13-3020


Filed                     November 26, 2014


Held                       Where the City of Chicago entered into a lease giving respondent the
(Note: This syllabus right to operate four garages in a certain area, the right to
constitutes no part of the compensation if the city allowed any new public parking facility to
opinion of the court but open in the vicinity of the leased garages and an agreement to arbitrate
has been prepared by the disputes, the city conceded that it had no grounds to vacate or modify
Reporter of Decisions the final and binding arbitration award of $58 million in damages to
for the convenience of respondent based on the city’s approval of a new public parking
the reader.)               garage near the garages respondent leased, and when the city filed a
                           “Verified Petition to Enter Judgment on Arbitration Award, To Stay
                           The Judgment, And To Modify The Judgment” pursuant to sections 9
                           and 13 of the Federal Arbitration Act and sections 2-1203, 2-1305 and
                           2-1401 of the Code of Civil Procedure, the trial court properly
                           dismissed the city’s petition and entered a judgment confirming the
                           arbitration award, since no claim for relief from the valid arbitration
                           award was stated by the city under the Act or the Illinois postjudgment
                           statutes.



Decision Under            Appeal from the Circuit Court of Cook County, No. 13-CH-13381; the
Review                    Hon. Sophia H. Hall, Judge, presiding.


Judgment                  Affirmed.
     Counsel on                Martha M. Pacold and Reid M. Bolton, both of Bartlit Beck Herman
     Appeal                    Palenchar & Scott LLP, and Stephen R. Patton, Corporation Counsel
                               (Benna Ruth Solomon and Myriam Zreczny Kasper, Assistant
                               Corporation Counsel, of counsel), both of Chicago, for appellant.

                               David A. Gordon, Melanie E. Walker, Kendra L. Stead, and Lawrence
                               P. Fogel, all of Sidley Austin LLP, of Chicago, for appellee.



     Panel                     JUSTICE EPSTEIN delivered the judgment of the court, with opinion.
                               Presiding Justice Fitzgerald Smith and Justice Taylor concurred in the
                               judgment and opinion.


                                                 OPINION

¶1          This case involves two sophisticated parties that willingly chose arbitration as their
       preferred method of resolving their disputes, thereby restricting the reach of the courts. Now,
       unhappy with the result of that choice–a final and binding arbitration award it wishes to
       avoid–one of the parties turns to the court for relief. This court finds, as did the trial court, that
       it has no authority to overturn the valid arbitration award.
¶2          A brief chronology of events follows. In November 2006, appellant City of Chicago (the
       City) and appellee Chicago Loop Parking LLC, now known as LMG2, LLC (CLP), entered
       into an agreement whereby CLP paid the City $563 million in exchange for the City granting
       CLP a 99-year lease and concession to operate the four underground garages in Grant and
       Millennium Parks (the Concession and Lease Agreement). Unfortunately for the City–and the
       taxpayers of Chicago–the City would not realize the full benefit of that bargain due to
       subsequent events, which only can be characterized as a series of mistakes and unsuccessful
       strategic choices made by the City.
¶3          A dispute arose in 2009 that the parties were not able to resolve. The City eventually
       conceded liability but disputed the amount of damages it owed CLP. In 2011, as they had
       previously agreed in the Concession and Lease Agreement, the parties proceeded to binding
       arbitration for a determination of damages. In 2013, after an eight-day evidentiary hearing, the
       three-member arbitration panel issued its final and binding award (the Arbitration Award).
       Thus, the City found itself owing CLP nearly $58 million in damages as the result of the
       Arbitration Award, and the City conceded there were no grounds on which to vacate or modify
       the award. That did not stop the City from trying (belatedly) to mitigate the damages.
¶4          Five months after the Arbitration Award was entered, the City filed a “Verified Petition to
       Enter Judgment on Arbitration Award, To Stay The Judgment, And To Modify The Judgment”
       in the circuit court (the City’s petition). CLP filed its own motion to confirm the Arbitration
       Award and also filed a motion to dismiss the City’s petition pursuant to section 2-619.1 of the
       Illinois Code of Civil Procedure. 735 ILCS 5/2-619.1 (West 2012). There was no dispute that
       the Arbitration Award was final and binding and that no grounds existed under the Federal


                                                     -2-
       Arbitration Act (9 U.S.C. § 1 et seq. (2000)) (FAA) for vacating or modifying the award. There
       was no dispute that the circuit court had the authority, and was in fact required, to confirm and
       enter judgment on the Arbitration Award pursuant to section 9 of the FAA. 9 U.S.C. § 9
       (2000). The City, however, sought to vacate or modify the judgment based on a contingent
       contract that the City entered into with a third party after the arbitration, which the City
       asserted would eliminate CLP’s future damages. After full briefing and hearing argument from
       the parties, the circuit court confirmed the Arbitration Award but refused to vacate or modify
       its judgment and dismissed the City’s petition. The City filed the instant appeal. As will be
       explained below, there is no legal or equitable remedy available to the City to undo the
       Arbitration Award–the award it bargained for–even where taxpayer funds are involved. There
       are no grounds for vacating or modifying the court judgment confirming the Arbitration
       Award. For the following reasons, we affirm the judgment of the circuit court of Cook County.

¶5                                           BACKGROUND
¶6                                 The Parties’ Arbitration Agreement
¶7         The Concession and Lease Agreement provides that any dispute between the parties “shall
       be exclusively and finally settled by arbitration in accordance with the Commercial Arbitration
       Rules of the [American Arbitration Association] then in effect.” This arbitration provision
       expressly states: “The award shall be final and binding on the Parties. Judgment on the award
       may be entered by any court with competent jurisdiction.” (Emphasis added.) The parties
       further agreed that “[t]he Federal Arbitration Act *** shall govern any arbitration conducted.”

¶8                                            The Dispute
¶9         The Concession and Lease Agreement contained a noncompete provision by which CLP
       was entitled to compensation if the City authorized any new competition by allowing any new
       public parking facility to open in a defined area in the immediate vicinity of CLP’s leased
       garages (competing parking action). Soon after the parties entered into the Concession and
       Lease Agreement, the City approved a site plan for a new building (the Aqua) developed by
       Magellan Development, which included a 1,273-space public parking garage. On May 1, 2009,
       after construction of the Aqua was substantially completed, the City issued a public garage
       license to Standard Parking Corporation, the garage operator for the Aqua. The garage was
       located approximately one block from the CLP garages and within the competing parking area.
       CLP observed a decline in the number of its parkers. It is undisputed that the City’s action
       entitled CLP to compensation. On August 20, 2009, CLP submitted a claim to the City for
       compensation.

¶ 10                             Attempts at Informal Dispute Resolution
¶ 11       The City realized its mistake. On August 28, 2009, the City sent a letter to Standard
       Parking Corporation informing it that the Aqua’s public garage license had been issued in error
       and was being rescinded. The City also offered to exchange the Aqua public garage license for
       an accessory garage license. Apparently, Magellan Development still owned the garage and
       chose to challenge the City’s decision.
¶ 12       Standard Parking Corporation filed an administrative proceeding contesting the rescission
       of its license. In the administrative proceedings, the City took the position that if the license


                                                   -3-
       was changed to an accessory garage license, only residents, tenants, and guests of the Aqua
       would be permitted to use the garage. On February 10, 2010, the City settled its dispute with
       Standard Parking Corporation by replacing its license with an accessory garage license.
¶ 13      Unfortunately, the new license did not cure the City’s competing parking action. It is
       undisputed that the Aqua garage continued to accept parkers from the general public. After
       pursuing informal dispute resolution procedures mandated by the Concession and Lease
       Agreement, the City and CLP were unable to resolve the dispute.

¶ 14                                    The Arbitration Proceedings
¶ 15       On March 1, 2011, CLP filed a statement of claim against the City with the American
       Arbitration Association, requesting “an amount to be determined at arbitration but in no event
       less than $200 million” to compensate it for past losses and losses projected over the balance of
       the 99-year lease period. CLP later reduced its demand but still sought over $137 million. The
       City’s position was that the amount of damages was approximately $13 million including
       interest.
¶ 16       On March 23, 2011, the City filed its answering statement in the arbitration asserting that
       the new license issued to Standard Parking Corporation in February 2010 cured the competing
       parking action and CLP was not entitled to any compensation after that date. While the matter
       was pending in arbitration, there were contested discovery issues. Eventually, under the facts
       established in the case, the City admitted liability. The City conceded that both the original
       public parking garage license and the replacement accessory license granted to the Aqua
       constituted competing parking actions that entitled CLP to compensation. Although the City
       chose not to contest its liability, it disputed the amount of damages it owed CLP. Thus, CLP
       was required to prove its losses at an arbitration governed by the FAA.
¶ 17       A three-member arbitration panel heard evidence for seven days in October 2012. The
       parties submitted prehearing memoranda relating to issues involved in the evidentiary hearing,
       as well as posthearing memoranda. In addition to numerous fact witnesses, the arbitration
       panel heard testimony from CLP’s expert witness and the City’s three experts. The parties
       submitted nearly 1,000 exhibits. The hearing transcript constituted 1,784 pages. The
       arbitration panel heard closing arguments on November 20, 2012.

¶ 18                                   The Arbitration Award
¶ 19      On January 14, 2013, the arbitration panel issued a unanimous 22-page award to CLP of
       nearly $58 million, which included approximately $7.3 million in prejudgment interest (the
       Arbitration Award). The City was not pleased with the Arbitration Award, but it was binding
       and final. No grounds existed under the FAA for vacating or modifying the Arbitration
       Award.1
¶ 20      In sum, the City found itself owing $58 million to CLP as the result of several choices
       made by the City, which can be summarized as follows: (1) agreeing to arbitrate any disputes
       under the Concession and Lease Agreement; (2) engaging in a competing parking action by

           1
            The United States Supreme Court has explained that the enumerated grounds in sections 10 and 11
       of the FAA provide the “exclusive” grounds for obtaining relief from an arbitration decision. Hall
       Street Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576, 578, 581 (2008). We need not list those grounds
       here because it is undisputed that none apply in this case.

                                                      -4-
       issuing the original garage license to the Aqua; (3) engaging in a second competing parking
       action by issuing a replacement accessory garage license to the Aqua that still allowed public
       parking; and (4) proceeding to arbitration in the hope that the arbitration panel would find in
       favor of the City’s position on the amount of damages.

¶ 21                                       The Aqua Agreement
¶ 22       After the arbitration panel issued its Arbitration Award, which the City states was nearly
       two times more than what it would cost (or would have cost) the City to buy out the entire
       license it had issued to the Aqua’s garage operator, the City made a deliberate and strategic
       choice. The City chose to enter into a contingent agreement to terminate the Aqua’s license in
       an attempt to reduce the impact of the Arbitration Award on taxpayers. Had this “fifth” choice
       by the City been made prior to the arbitration proceedings, the outcome in this case may have
       been far different. Then, the arbitrators could have considered the impact of this agreement on
       the issue of future damages to CLP.
¶ 23       On May 17, 2013, after extended negotiations, the City entered into the contingent
       agreement with the owner of the Aqua entitled an “Agreement to Dispose of and Terminate
       Existing License and Grant New License” (the Aqua Agreement). Under the Aqua Agreement,
       the City would pay the owner of the Aqua between $23 million and $28.5 million, depending
       on certain developments and contingencies. In exchange, the Aqua would stop taking public
       parking within 30 days following the entry of an order by the circuit court of Cook County that
       grants the City at least $40 million in relief from the Arbitration Award. Thus, the Aqua
       Agreement would not go into effect unless and until a court reduces the City’s liability to CLP
       by at least $40 million. The Aqua Agreement also provides that it is subject to the approval by
       the Aqua owner’s members and the mortgagee, and is subject to the approval of the city
       council.

¶ 24                                    The Trial Court Proceedings
¶ 25       On May 23, 2013, the City filed a “Verified Petition To Enter Judgment On Arbitration
       Award, To Stay The Judgment, And To Modify The Judgment” pursuant to sections 9 and 13
       of the FAA (9 U.S.C. §§ 9, 13 (2000)) and sections 2-1203, 2-1305 and 2-1401 of the Code of
       Civil Procedure (735 ILCS 5/2-1203, 2-1305, 2-1401 (West 2012)). The City asserted that the
       “split-the-baby” Arbitration Award was “excessive” but conceded it had no basis to challenge
       the Arbitration Award under any of the statutory grounds available to it under the FAA.
       Instead, the City requested that the circuit court take three successive steps: first, confirm and
       enter judgment on the Arbitration Award; second, stay that judgment; and finally, vacate or
       modify the judgment “pursuant to 735 ILCS 5/2-1203 and/or 2-1401.” As support for the final
       step, the City claimed that, as a result of the Aqua Agreement, CLP would incur no future harm
       from public parking at the Aqua, thus eliminating the future damages element of the
       Arbitration Award. The City argued that this fact justified the circuit court’s exercise of its
       equitable powers to modify the judgment. The City argued that sections 2-1203 and 2-1401 of
       the Illinois Code of Civil Procedure were applicable pursuant to the plain language of section
       13 of the FAA (9 U.S.C. § 13 (2000)) which provides that, “[t]he judgment so entered shall
       have the same force and effect, in all respects, as, and be subject to all the provisions of law
       relating to, a judgment in an action; and it may be enforced as if it had been rendered in an
       action in the court in which it is entered.” Specifically, the City contended that the clause

                                                   -5-
       “subject to all the provisions of law” means the judgment confirming the award is subject to
       postjudgment relief including vacatur or modification.
¶ 26       On June 21, 2013, CLP filed: (1) its own motion to confirm the award; and (2) a motion to
       dismiss the City’s verified petition, pursuant to section 2-619.1 (735 ILCS 5/2-619.1 (West
       2012)), which also served as an opposition to the City’s petition to the extent it was construed
       as a motion to reconsider the judgment. CLP sought dismissal pursuant to section 2-615 (735
       ILCS 5/2-615 (West 2012)), arguing that the City had failed to state a claim for relief from the
       Arbitration Award under the FAA (which provides the exclusive means to vacate or modify an
       arbitration award), or under Illinois law which precludes postjudgment relief based on facts
       that did not exist at the time the Arbitration Award was issued.2
¶ 27       On August 27, 2013, after full briefing, the court heard extensive argument.3 The court
       granted CLP’s motion to confirm the judgment and took its motion to dismiss the City’s
       petition under advisement.
¶ 28       On September 13, 2013, the circuit court granted CLP’s motion to dismiss. The court
       rejected the City’s contention that sections 9 and 13 of the FAA allowed the court to enter
       judgment on an arbitration award and then vacate or modify that judgment where the
       arbitration award otherwise complies with the FAA and does not implicate any of the grounds
       for modifying or vacating an award as set forth in sections 9, 10, and 11 of the FAA. The court
       noted that “[t]he national policy embodied in the FAA, chosen by the parties, is finality.”
       (Emphasis added.) As the court further concluded:
                “Accepting [the City’s] interpretation of the particular language cited in section 13
                would accomplish just what Congress intended the FAA to avoid. It would authorize a
                court, after the judgment on a concededly legal award, to reconsider it, thereby
                eviscerating sections 9, 10, and 11, and plunging the parties into further litigation. In
                the circumstances, herein, the situation would be even worse, because it would start
                litigation over newly created facts which the arbitrators never had the opportunity to
                consider.”
¶ 29       The trial court also determined that, even if it had the authority to confirm the Arbitration
       Award and then modify it under section 2-1401, “any new evidence a court considers must
       relate to facts in existence at the time of the trial.” The trial court stated that no cases have
       “allowed post-judgment relief based on circumstances or conditions arising after the
       judgment.” The trial court concluded that “evidence of the post-arbitration [Aqua Agreement]
       is entirely new and does not relate to facts presented during those proceedings.” The City now
       appeals.


           2
             CLP also argued that the City’s petition demonstrated the absence of due diligence, the City could
       not establish that the Aqua Agreement would have precluded entry of the arbitration award, and the
       City was not entitled to a stay. CLP further argued that, pursuant to section 2-619(a)(5) (735 ILCS
       5/2-619(a)(5) (West 2012)), the City’s petition “was not commenced within the time limited by law”
       because, under section 12 of the FAA, “[n]otice of a motion to vacate, modify, or correct an award must
       be served upon the adverse party or his attorney within three months after the award is filed or
       delivered.” 9 U.S.C. § 12 (2000). The trial court did not base its ruling on these arguments.
           3
             Prior to proceeding with argument, the trial court requested that the parties have a conversation
       regarding possible settlement. The court ordered a short recess after which the court heard the parties’
       arguments.

                                                      -6-
¶ 30                                             ANALYSIS
¶ 31                                          Standard of Review
¶ 32       The City’s petition sought to vacate or modify the judgment “pursuant to 735 ILCS
       5/2-1203 and/or 2-1401.” Section 2-1203 of the Code of Civil Procedure provides:
                “[A]ny party may, within 30 days after the entry of the judgment or within any further
                time the court may allow within the 30 days or any extensions thereof, file a motion for
                a rehearing, or a retrial, or modification of the judgment or to vacate the judgment or
                for other relief.” (Emphasis added.) 735 ILCS 5/2-1203(a) (West 2012).
       Section 2-1401 of the Code of Civil Procedure states, in relevant part:
                    “(a) Relief from final orders and judgments, after 30 days from the entry thereof,
                may be had upon petition as provided in this Section. *** All relief heretofore
                obtainable and the grounds for such relief heretofore available, *** shall be available in
                every case, by proceedings hereunder, regardless of the nature of the order or judgment
                from which relief is sought or of the proceedings in which it was entered. Except as
                provided in Section 6 of the Illinois Parentage Act of 1984, there shall be no distinction
                between actions and other proceedings, statutory or otherwise, as to availability of
                relief, grounds for relief or the relief obtainable.” (Emphasis added.) 735 ILCS
                5/2-1401(a) (West 2012).
       However, when the City filed its petition, no judgment had yet been entered.
¶ 33       Due to the unusual procedure employed by the City, i.e., requesting modification of a
       “judgment” that had not yet been entered, this case does not fit precisely within the parameters
       of either section 2-1203 or 2-1401. Both sections apply to motions for postjudgment relief filed
       after the judgment has been entered. The problem here is that, unlike the typical postjudgment
       motion or petition, the City is not contending that the judgment should not have been entered in
       the first place. Instead, the City requested that the judgment be entered for the sole purpose of
       obtaining a new judgment modifying or vacating the award (which the court was prohibited
       from doing when first entering judgment).
¶ 34       “[T]he standard by which we should review the trial court’s disposition of a section 2-1401
       petition depends upon the manner in which it was disposed.” Mills v. McDuffa, 393 Ill. App. 3d
940, 946 (2009) (citing People v. Vincent, 226 Ill. 2d 1, 15-17 (2007)). “[W]hen a court enters
       either a judgment on the pleadings or a dismissal in a section 2-1401 proceeding, that order
       will be reviewed, on appeal, de novo.” People v. Vincent, 226 Ill. 2d 1, 18 (2007); accord
       CitiMortgage, Inc. v. Sharlow, 2014 IL App (3d) 130107, ¶ 14 (“appellate court applies a
       de novo standard of review in cases in which the trial court either dismissed a section 2-1401
       petition or ruled on the petition based on the pleadings alone, without an evidentiary hearing”).
¶ 35       In the instant case, the facts are not in dispute and the trial court dismissed the petition on
       purely legal grounds. We agree with the City that a de novo standard of review applies. Even
       applying the less deferential de novo standard of review to the matter before us, we conclude
       that the circuit court correctly denied the City’s petition as a matter of law.

¶ 36                           The Parties Agreed to Arbitrate Their Disputes
¶ 37       Under the Concession and Lease Agreement, and as acknowledged by the City in its
       petition, the parties agreed to arbitrate their disputes. Thus, the City and CLP made a conscious
       decision to leave resolution of disputes to arbitration and to limit access to the courts to

                                                    -7-
       themselves and each other.

¶ 38                            The Parties Agreed That the FAA Applied
¶ 39       The parties further agreed that the FAA would govern any arbitration. “The basic purpose
       of the FAA is to overcome the historical reluctance of courts to enforce agreements to
       arbitrate.” Carter v. SSC Odin Operating Co., 237 Ill. 2d 30, 41 (2010) (citing Allied-Bruce
       Terminix Cos. v. Dobson, 513 U.S. 265, 270 (1995)); see also Borowiec v. Gateway 2000, Inc.,
       209 Ill. 2d 376, 384 (2004) (noting that the purpose was “ ‘to reverse the longstanding judicial
       hostility to arbitration agreements that had existed at English common law and had been
       adopted by American courts, and to place arbitration agreements upon the same footing as
       other contracts’ ” (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991))).
       The FAA created substantive federal law that applies to both state and federal courts.
       QuickClick Loans, LLC v. Russell, 407 Ill. App. 3d 46, 52 (2011); Ford Motor Credit Co. v.
       Cornfield, 395 Ill. App. 3d 896, 905 (2009).

¶ 40                                   Public Policy Favors Arbitration
¶ 41        “It is well established that agreements to submit to arbitration, as an alternative method of
       dispute resolution, are favored at both the state and federal level.” QuickClick Loans, 407 Ill.
       App. 3d at 52 (citing Board of Managers of the Courtyards at the Woodlands Condominium
       Ass’n v. IKO Chicago, Inc., 183 Ill. 2d 66, 71 (1998)). Illinois public policy favors arbitration
       as a means of resolving disputes. Phoenix Insurance Co. v. Rosen, 242 Ill. 2d 48, 59 (2011);
       Carter v. SSC Odin Operating Co., 237 Ill. 2d 30, 49 (2010); see also Johnson v. Orkin, LLC,
       928 F. Supp. 2d 989, 1004 (N.D. Ill. 2013), aff’d, 556 F. App’x 543 (7th Cir. 2014) (“The
       Illinois General Assembly clearly shares with Congress the same favorable view of arbitration
       agreements and their enforcement, as evidenced by its enactment of the Illinois Uniform
       Arbitration Act ***.”).
¶ 42        It follows that “[a]rbitration awards should be construed, wherever possible, so as to
       uphold their validity.” Tim Huey Corp. v. Global Boiler & Mechanical, Inc., 272 Ill. App. 3d
100, 106 (1995). “Such deference is accorded because the parties have chosen in their contract
       how their dispute is to be decided, and judicial modification of an arbitrator’s decision deprives
       the parties of that choice.” Id. The City does not claim that the Arbitration Award itself should
       be vacated or modified and concedes no grounds exist for doing so. The City admits it could
       not challenge the entry of the judgment confirming the Arbitration Award. Instead, relying on
       section 13 of the FAA, the City seeks to vacate or modify the judgment itself.

¶ 43                                       Section 13 of the FAA
¶ 44       Section 13 of the FAA provides, in relevant part, that the judgment entered on the
       arbitration award “shall be docketed as if it was rendered in an action.” 9 U.S.C. § 13 (2000). It
       also provides that the judgment “shall have the same force and effect, in all respects, as, and be
       subject to all the provisions of law relating to, a judgment in an action.” Id. Finally, section 13
       states that the judgment “may be enforced as if it had been rendered in an action in the court in
       which it is entered.” Id. Thus, section 13 gives the judgment the same force and effect as any
       other judgment.



                                                    -8-
¶ 45       The City argues that “CLP’s insinuation that enforcement is section 13’s sole purpose is
       unsupportable.” (Emphasis in original.) According to the City, section 13 treats a judgment
       confirming an arbitration award just like any other federal civil judgment. Therefore, the City
       contends, the “plain language” stating that the judgment shall “be subject to all the provisions
       of law relating to[ ] a judgment in an action” means it is subject to state postjudgment relief
       statutes such as sections 2-1203 and 2-1401. Thus, the City argues that, following entry of a
       judgment confirming an otherwise valid final arbitration award, that judgment itself may be
       vacated or modified by a court to change the arbitration award that the court would have been
       powerless to alter before confirming the award. This position strains credulity.
¶ 46       Section 13 has been described as an enforcement provision. Employers Insurance Co. of
       Wausau v. OneBeacon American Insurance Co., 744 F.3d 25, 28-29 (1st Cir. 2014). As the
       Employers Insurance Co. of Wausau court explained, one of the purposes of the court’s review
       of an arbitration decision is to provide “a mechanism for enforcement.” Id. Also, as recognized
       by the Second Circuit, “[o]nce confirmed, [arbitration] awards become enforceable court
       orders, and, when asked to enforce such orders, a court is entitled to require actions to achieve
       compliance with them.” Zeiler v. Deitsch, 500 F.3d 157, 170 (2d Cir. 2007). Although these
       cases did not involve the postjudgment relief argument at issue here, we believe section 13
       embodies enforcement principles. Section 13 provides courts with the explicit authority to
       enforce a judgment confirming an arbitration award in the same manner as it would enforce
       any other judgment.
¶ 47       In Chiron Corp. v. Ortho Diagnostic Systems, Inc., 207 F.3d 1126, 1133 (9th Cir. 2000),
       the court addressed res judicata concerns but stated: “[W]hile a judgment entered upon a
       confirmed arbitration award has the same force and effect under the FAA as a court judgment
       for enforcement purposes, it is not wholly parallel to a court judgment for all purposes.” As the
       court further explained:
                “[T]here are fundamental differences between confirmed arbitration awards and
                judgments arising from a judicial proceeding. Absent an objection on one of the narrow
                grounds set forth in section[ ] 10 or 11, the [FAA] requires the court to enter judgment
                upon a confirmed arbitration award, without reviewing either the merits of the award or
                the legal basis upon which it was reached. A judgment upon a decision or order
                rendered by the court at the conclusion of a judicial proceeding, by contrast, confirms
                the merits of that decision. Along the same lines, a judgment under § 13 of the FAA is
                not subject to [federal rules providing postjudgment relief] whereas a judgment arising
                from a judicial proceeding is subject to reopening and challenge under those rules.
                And, unless the provisions of the parties’ agreement provides to the contrary, there is
                no right under the FAA to appeal the merits of a confirmed arbitration award. In sum, a
                judgment upon a confirmed arbitration award is qualitatively different from a judgment
                in a court proceeding, even though the judgment is recognized under the FAA for
                enforcement purposes.” Id. at 1133-34.
¶ 48       Under the City’s interpretation, section 13 would permit a broader challenge to an award
       after it has been converted to a judgment than would have been allowed under sections 10 and
       11 prior to the conversion of the award into a judgment. We agree with CLP that section 13
       does not exist to inhibit the enforcement of arbitration awards. The City cannot use section 13
       to obtain postjudgment relief from an uncontested judgment confirming an arbitration award


                                                   -9-
       based on events that occurred after the final arbitration award.

¶ 49                             The Illinois Postjudgment Relief Statutes
¶ 50       Even if we were to assume arguendo that the language of section 13 stating that a court
       judgment affirming an arbitration award is “subject to all the provisions of law relating to, a
       judgment in an action” is interpreted to mean the judgment is subject to the Illinois
       postjudgment relief statutes, i.e., section 2-1203 and/or section 2-1401 of the Code of Civil
       Procedure (735 ILCS 5/2-1203, 2-1401 (West 2012)), the City’s petition fails because there is
       nothing wrong with the August 27, 2013 judgment itself.
¶ 51       “The intended purpose of a motion to reconsider [under section 2-1203] is to bring to the
       court’s attention newly discovered evidence, changes in the law, or errors in the court’s
       previous application of existing law.” (Internal quotation marks omitted.) Cable America, Inc.
       v. Pace Electronics, Inc., 396 Ill. App. 3d 15, 24 (2009). “Relief under section 2-1401 is
       predicated upon proof, by a preponderance of evidence, of a defense or claim that would have
       precluded entry of the judgment in the original action and diligence in both discovering the
       defense or claim and presenting the petition.” (Emphasis added.) People v. Vincent, 226 Ill. 2d
1, 7-8 (2007); see also People v. Haynes, 192 Ill. 2d 437, 463 (2000) (“[T]he purpose of a
       section 2-1401 petition is to bring facts to the attention of the circuit court which, if known at
       the time of judgment, would have precluded its entry.”). Thus, the proper inquiry is whether
       knowledge of the Aqua Agreement would have precluded entry of the August 27, 2013
       judgment. The Aqua Agreement could not have changed the court’s judgment (confirming the
       award) because, in fact, it did not change the judgment. It was revealed to the court by the City
       before the judgment, and the City urged the court to confirm the judgment following disclosure
       of the Aqua Agreement.
¶ 52       “Actions to confirm arbitration awards *** are straightforward proceedings in which no
       other claims are to be adjudicated.” (Internal quotation marks omitted.) Asset Acceptance, LLC
       v. Tyler, 2012 IL App (1st) 093559, ¶ 25. “[T]he confirmation of an arbitration award is a
       summary proceeding that merely makes what is already a final arbitration award a judgment of
       the court.” (Internal quotation marks omitted.) Ottley v. Schwartzberg, 819 F.2d 373, 377 (2d
       Cir. 1987). The circuit court had no authority to not enter a judgment confirming the award.
       The only decision before a court when deciding whether to enter judgment confirming an
       arbitration award is whether there is any basis to vacate, modify or correct that award under
       section 10 or 11 of the FAA and, if not, the court “must” enter the judgment. See 9 U.S.C § 9
       (2000).4 More importantly, both parties requested the original judgment, i.e., confirmation of
       the Arbitration Award. The City could have opposed confirmation but chose not to, obviously
       because there were absolutely no valid grounds to oppose its entry. As CLP notes, “[t]he City
       does not seek relief from the Circuit Court’s decision to confirm the award; the City requested
       that ruling and acknowledges that the court was bound to enter it under the FAA.” (Emphasis
       in original.)
¶ 53       Although styled as a “post-judgment” motion, it is clear that the “apparent intent” of the
       City is to vacate or modify the Arbitration Award. The judgment is merely the vehicle it is

           4
            Section 9 of the FAA states, in pertinent part, that “any party to the arbitration may apply to the
       court *** for an order confirming the award, and thereupon the court must grant such an order unless
       the award is vacated, modified, or corrected as prescribed in sections 10 and 11.” 9 U.S.C. § 9 (2000).

                                                     - 10 -
       using to accomplish that true purpose. On appeal, the City has not attacked the circuit court
       proceedings that led to the judgment confirming the Arbitration Award.
¶ 54       The City cites several federal cases that stand for the proposition that Federal Rule of Civil
       Procedure 60(b)5 is an appropriate vehicle by which to challenge a judgment confirming an
       arbitration award. The federal rules addressing postjudgment relief, Rules 59(b) and 60(b)(2)
       of the Federal Rules of Civil Procedure (Fed. R. Civ. P. 59(b), 60(b)(2)), have been described
       as “the functional equivalents of our section 2-1203 and section 2-1401 of the Code [of Civil
       Procedure] [citation], respectively.” In re Marriage of Wolff, 355 Ill. App. 3d 403, 410 (2005).
       The cases cited by the City are inapposite and we do not find them persuasive. In Fidelity
       Federal Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1024 (9th Cir. 2004), the court held
       that the district court had acted within its discretion in correcting a mistake involving the
       postjudgment interest rate on a confirmed arbitration award. In Clarendon National Insurance
       Co. v. TIG Reinsurance Co., 990 F. Supp. 304, 311 (S.D.N.Y. 1998), the court did not change
       the arbitration’s resolution of the dispute but merely modified the court’s prior judgment to
       make it consistent with the arbitrators’ revised award in which they had explicitly
       acknowledged a mathematical error. In Baltia Air Lines, Inc. v. Transaction Management, Inc.,
       98 F.3d 640, 642 (D.C. Cir. 1996), the party that had lost in arbitration sought relief from the
       judgment confirming the award, alleging fraud during the arbitration proceedings, as well as
       fraud during the confirmation proceedings before the court.6
¶ 55       The City also relies on the case of AIG Baker Sterling Heights, LLC v. American
       Multi-Cinema, Inc., 579 F.3d 1268 (11th Cir. 2009) (AIG Baker II) as a “particularly good
       illustration” of the City’s entitlement to postjudgment relief. We do not believe that the
       situation in AIG Baker II is analogous to the one in the instant case. AIG Baker II involved the
       second time the parties were before the Eleventh Circuit. The previous appeal was AIG Baker
       Sterling Heights, LLC v. American Multi-Cinema, Inc., 508 F.3d 995 (11th Cir. 2007) (AIG
       Baker I). Those appeals did not involve facts created after an arbitration hearing. Instead, the
       appeals involved a unique situation whereby the court in AIG Baker II, with a strong dissent,
       essentially condoned a procedure that was clearly an attack on the underlying arbitration award


           5
              Federal Rule 60(b) states: “Grounds for Relief from a Final Judgment, Order, or Proceeding. On
       motion and just terms, the court may relieve a party or its legal representative from a final judgment,
       order, or proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable
       neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been discovered
       in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
       extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
       judgment has been satisfied, released or discharged; it is based on an earlier judgment that has been
       reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other reason that
       justifies relief.” Fed. R. Civ. P. 60(b).
            6
              The Baltia Air Lines court stated that “Rule 60(b) is an appropriate vehicle by which to challenge a
       judgment confirming an arbitration award ***.” Baltia Air Lines, 98 F.3d at 642. However, this
       conclusory statement was considered by the court in Halliburton Energy Services, Inc. v. NL Industries,
       618 F. Supp. 2d 614 (S.D. Tex. 2009). As the Halliburton court observed, the motion in Baltia Air
       Lines was time-barred and had been dismissed by the district court. Id. at 631. The dismissal was
       affirmed. Id. Thus, the Halliburton court concluded “[t]he offhand comment in Baltia Air Lines does
       not expand or circumvent the specific procedures set out in the FAA to challenge an arbitration award.”
       Id.

                                                       - 11 -
       under the guise of a motion to set aside the judgment confirming the award, in order to prevent
       one party from receiving a windfall as a result of the double payment by the other party.
¶ 56       Both AIG Baker I and AIG Baker II concerned a tax dispute between a mall tenant and a
       landlord. After an arbitration panel had issued an award in favor of the landlord, the tenant
       discovered that it had already paid some of the disputed taxes directly to the taxing authority.
       AIG Baker II, 579 F.3d at 1270. Therefore, the enforcement of the arbitration award would
       result in a double payment by the tenant and a windfall for the landlord. However, the tenant
       had not presented this information to the arbitration panel at the time of arbitration. Id. The
       tenant first tried to modify the arbitration award to avoid paying the landlord the money that
       the tenant had already paid to the government. Id. The district court granted the modification of
       the award, but the landlord appealed, and the Eleventh Circuit reversed.
¶ 57       The AIG Baker I court acknowledged that the arbitration panel lacked knowledge of the
       tenant’s payment to the taxing authority and that the arbitration award that the landlord
       received might have been a product of ignorance attributable to the tenant’s oversight. AIG
       Baker I, 508 F.3d at 999. Nonetheless, the court concluded that section 11(a) of the FAA,
       which allows a court to modify or correct an award for mistakes, was not applicable because
       the arbitration panel itself did not make a mistake. Id.
¶ 58       “On remand, the district court held a status conference.” AIG Baker II, 579 F.3d at 1270.
       “The district court informed the parties that it wanted to credit [the tenant] for the actual
       payment to the taxing authority and asked the parties to brief how the district court could
       legitimately accomplish that goal.” Id. The tenant “suggested that the district court take two
       steps: first, enter a judgment confirming the arbitration award; and, second, grant [the tenant]
       relief from the judgment under Rule 60(b)(5) on the ground that the earlier tax payment had
       satisfied some of the judgment.” Id. The district court adopted the approach suggested by the
       tenant, entered a judgment confirming the arbitration award, and then granted relief from the
       “judgment” under Federal Rule 60(b)(5) to the extent of the taxes already paid. Id.
¶ 59       The landlord appealed again, but this time the Eleventh Circuit affirmed in AIG Baker II.
       The AIG Baker II court turned its attention to section 13 of the FAA. Id. at 1272. The court
       concluded that a judgment which has confirmed an arbitration award is to be treated no better
       or worse than any other civil judgment. Id. at 1273. The district court had stated that its
       decision avoided the landlord’s “ ‘knowing receipt of a quarter-of-a-million dollar windfall.’ ”
       Id. Thus, the AIG Baker II court decided that it could not say that “the district court abused its
       discretion by granting [the tenant] some relief from the judgment under Rule 60(b)(5).” Id. at
       1274.
¶ 60       Although the City characterizes the Arbitration Award as a “windfall” for CLP, CLP notes
       that the Arbitration Award represents “the reasoned findings of three qualified, neutral
       arbitrators based on substantial evidence as to damages that will occur over a 90+ year period.”
       CLP asserts that it is entitled to the remedy that it bargained for and obtained after years of
       costly litigation: a binding arbitration award, and the money and finality it affords. Merely
       because the arbitrators rejected the City’s position as to the measure of damages does not mean
       the award was excessive or that CLP received a “windfall.” Nor does the instant case involve a
       double recovery, obviously the concern in AIG Baker II. As CLP also notes, the City has not
       paid any money to CLP and does not argue that a portion of the judgment has been satisfied.
       Rather, the City’s argument is that the “new evidence” of the conditional Aqua Agreement
       makes the arbitration decision inequitable.

                                                   - 12 -
¶ 61       We recognize that AIG Baker II supports the basic proposition that the City advances–that
       a court can grant postjudgment relief from its own judgment confirming an otherwise valid
       arbitration award. However, it must be noted that there was a dissent in AIG Baker II from that
       part of the decision affirming the district court’s application of Rule 60(b)(5) to amend the
       judgment confirming the arbitration award. AIG Baker II, 579 F.3d at 1275-79 (Kravitch, J.,
       concurring in part and dissenting in part). According to the dissent, the FAA “does not allow
       modification of arbitration awards in the manner used by the district court.” Id. at 1275. As the
       dissent explained:
                     “The majority holds that Rule 60(b)(5) may be used to modify a judgment
                confirming an arbitration award even though the same arbitration award may not be
                modified under the FAA. Although the Federal Rules apply to court proceedings
                involving arbitration awards, [citation], they apply ‘only to the extent that matters of
                procedure are not provided for in those statutes.’ [Citation.] Because the FAA provides
                for methods to correct an arbitration award [citation], the Federal Rules should not be
                read to provide alternative ways to modify arbitration awards. Furthermore, Rule 60(b)
                should not be used to circumvent other requirements of the law. [Citation.] It is obvious
                from the procedural history in this case that Rule 60(b) was used as an end run around
                the FAA after §§ 10 and 11 were found to be inapplicable. The district court
                unsuccessfully attempted to modify the award under the FAA, sought advice from the
                litigants about how to get around the frustration of that attempt, and then relied on Rule
                60(b) to do exactly what it had been told was impossible under the FAA. The FAA
                prevents courts from using Rule 60(b) in this manner to avoid the strict limitations on
                judicial review set forth in the FAA. [Citations.]” (Emphases added.) Id. at 1276.
¶ 62       As the dissent in AIG Baker II noted, postjudgment relief cannot be granted by amendment
       of the judgment if the court could not have properly granted that relief in the original judgment.
       Id. at 1277-78. The dissent also relied on the Supreme Court’s decision in Hall Street
       Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576 (2008), noting its emphasis on “the narrow
       nature of the judicial review permitted under the FAA.” AIG Baker II, 579 F.3d at 1276
       (Kravitch, J., concurring in part and dissenting in part). The Hall Street Court held that sections
       10 and 11 of the FAA “provide the FAA’s exclusive grounds for expedited vacatur and
       modification” of arbitration awards. Hall Street, 552 U.S. at 584. In the instant case, the trial
       court also relied on Hall Street in considering the City’s interpretation of section 13. As the
       Hall Street Court explained:
                     “Instead of fighting the text, it makes more sense to see the three provisions,
                §§ 9-11, as substantiating a national policy favoring arbitration with just the limited
                review needed to maintain arbitration’s essential virtue of resolving disputes
                straightaway. Any other reading opens the door to the full-bore legal and evidentiary
                appeals that can rende[r] informal arbitration merely a prelude to a more cumbersome
                and time-consuming judicial review process, [citations], and bring arbitration theory to
                grief in postarbitration process.” (Internal quotation marks omitted.) Id. at 588.
       We believe the principles enunciated in Hall Street regarding the limited judicial review
       permitted under the FAA, as noted by the dissent in AIG Baker II and the circuit court here, are
       relevant to the proper interpretation of section 13. Applying the “plain” language of section 13,
       without construing it together with the entire FAA, appears to lead to an absurd result: a party
       can expand upon the grounds in the act for vacating or modifying an otherwise legally proper

                                                   - 13 -
       final arbitration award. As a result, the losing party would obtain more rights after an
       arbitration award is “confirmed” under the FAA than the party had before the award was
       confirmed. A party cannot indirectly attack an arbitration award “under the guise of a motion
       to set aside the judgment confirming the award.” Lafarge Conseils Et Etudes, S.A. v. Kaiser
       Cement & Gypsum Corp., 791 F.2d 1334, 1339 (9th Cir. 1986).
¶ 63       It appears that the majority of courts have decided that litigants cannot circumvent sections
       10 and 11 of the FAA through the use of a “post-judgment” motion. In applying postjudgment
       relief statutes to court orders confirming arbitration awards, courts have addressed the
       distinction between an attack on the court proceedings producing the judgment and an attack
       on the arbitration proceedings and/or the arbitration award.
¶ 64       In Halliburton Energy Services, Inc. v. NL Industries, 618 F. Supp. 2d 614 (S.D. Tex.
       2009), the court noted that the party challenging the court’s judgment had not shown any
       justification for using Federal Rule 60(b) to overturn a judgment confirming an arbitration
       award on grounds that could not have been used to vacate the award in the first place. Id. at
       635. As the court noted:
                    “[The appellant] has not attacked the district court proceedings. [The appellant’s]
               focus is on alleged misconduct at the arbitration proceedings. Yet [the appellant] asks
               this court to view the Confirmation Order and Partial Final Judgment as subject to a
               separate review process from the arbitration awards themselves, compounding the
               anomalous nature of the approach it proposes. The authority [the appellant] relies on to
               support its proposed procedure is neither on point nor persuasive. [The appellant] does
               not take into account authority that a court cannot use Rule 60(b) to expand the FAA’s
               grounds for vacatur.” (Emphasis added.) Id.
       Halliburton stands for the proposition that Federal Rule 60(b) cannot be used to circumvent or
       expand the FAA’s limits on judicial review of an arbitration award. See id. at 635-36 (and
       cases cited therein).
¶ 65       One of the cases relied on by the Halliburton court was Washington-Baltimore Newspaper
       Guild, Local 35 v. Washington Post Co., 442 F.2d 1234, 1235-36 (D.C. Cir. 1971), in which
       the appellant sought unsuccessfully to vacate an order confirming an arbitrator’s award
       pursuant to Federal Rule 60(b)(6) based on “ ‘newly available evidence’ ” from a witness who
       refused to testify at the arbitration. The Washington-Baltimore court acknowledged that
       “[b]ecause subpoenas are not available in private arbitration proceedings, [the] appellant was
       unable to compel [the witness’s] attendance and testimony.” Id. at 1238. “Nevertheless, it was
       the [appellant’s] bargain with the [appellee] to have [the subject] disputes *** settled by
       arbitration, with all of its well known advantages and drawbacks.” Id. As the court explained:
               “To give appellant a rematch before the arbitrator, merely because a witness who
               refused to enter the original contest has now decided to participate, would be not only
               to give the [appellant] more than the benefit of its bargain in this case, but would
               undercut the finality and therefore the entire usefulness of arbitration as an expeditious
               and generally fair method of settling disputes.” Id.
       Although the Washington-Baltimore court did not address section 13, the court concluded that
       “neither Rule 60(b) nor any judicially constructed parallel thereto was meant to be applied to
       final arbitration awards.” Id. at 1239.



                                                   - 14 -
¶ 66       In Congressional Securities, Inc. v. Fiserv Securities, Inc., Nos. 02 Civ. 3740(RJH), 02
       Civ. 7914(RJH), 02 Civ. 6593(RJH), 02 Civ. 8364(RJH), 2004 WL 829028 (S.D.N.Y. Apr. 15,
       2004), the court considered a motion to set aside a previous judgment confirming an arbitration
       award based on newly discovered evidence. The court cited section 13 of the FAA and also
       accepted the proposition that “Rule 60(b) may be used to modify a judgment confirming an
       arbitration award.” Id. at *2. Nonetheless, the court denied the Rule 60(b) motion to set aside
       the judgment confirming the arbitration award. The court denied the motion for two reasons.
       Id. First, the court noted that “the alleged exculpatory evidence [did] not indicate any fault with
       [the district judge’s] order confirming the arbitration award.” Id. As to the second reason, the
       court stated that “neither Rule 60(b) nor any other rule involving ‘newly discovered evidence’
       is available to vacate an arbitration award,” which the court noted was the “apparent intent” of
       the motion. Id.
¶ 67       In Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334,
       1338 (9th Cir. 1986), the appellant sought, under Federal Rule 60(b), to set aside the judgment
       confirming an arbitration award. Id. The appellant contended that “fraud in the arbitration
       proceedings tainted the award and judgment.” (Emphasis added.) Id. at 1335. However, as the
       court explained:
                    “Under Rule 60(b)(3), the moving party must establish by clear and convincing
                evidence that a judgment was obtained by fraud, misrepresentation, or misconduct, and
                that the conduct complained of prevented the moving party from fully and fairly
                presenting the case. [Citations.] [The appellant] failed to identify any fraud,
                misrepresentation or misconduct in the court proceedings. Fraud alleged in the
                arbitration does not render the judgment fraudulently obtained.” (Emphases added.) Id.
                at 1338.
¶ 68       In Sportsman’s Quikstop I, Ltd. v. Didonato, 32 P.3d 633, 635 (Colo. App. 2001), the court
       accepted that its postjudgment relief statute was “available to attack a judgment confirming an
       arbitration award.” However, as the court further noted, the attack had to be “on grounds of a
       defect inherent in the judgment itself or the means by which it was obtained.” Id. In other
       words, there must be a problem with the court’s judgment or “the court proceedings.” The
       court gave an example of when it might be appropriate to seek to vacate a judgment confirming
       an arbitration award: “for example, the movant had not received notice of a motion seeking to
       confirm the arbitration award.” Id. However, the party in Sportsman’s Quikstop I, Ltd., similar
       to the City here, was not using the postjudgment relief statute to attack “a defect inherent in the
       judgment itself or the means by which it was obtained.” Id.
¶ 69       The distinction between the arbitration and the “court” proceedings in entering judgment is
       relevant. In setting aside, vacating, or modifying a judgment, the focus is on the court
       proceedings leading to the judgment. Here, there is no error or defect in the judgment
       confirming the award or the means by which it was obtained, i.e., in the court proceedings. The
       judgment was requested by both parties and the court was required to enter it pursuant to the
       FAA. Clearly, the City’s petition aimed to vacate or modify the Arbitration Award, under the
       guise of a postjudgment motion. The City’s position that the so-called “excessive” and
       “split-the baby” Arbitration Award now constitutes a “windfall” in view of the subsequent
       Aqua Agreement is an attack on the Arbitration Award itself and not on the court’s judgment,
       which the City itself had sought.


                                                   - 15 -
¶ 70        We recognize that the circuit court’s second basis for dismissing the City’s petition was
       different. The court reasoned that, even if it had the authority under the FAA to reconsider its
       judgment confirming a concededly legal arbitration award, it could not grant postjudgment
       relief based on circumstances or conditions arising after the arbitration proceedings ended.
       Although most of the case law supports the proposition that, for purposes of obtaining
       postjudgment relief based on new evidence, the evidence must have existed at the time of
       judgment, this court has also acknowledged that “there is a split of authority within this court
       as to whether such evidence [arising after judgment] may be considered.” People v. Howard,
       363 Ill. App. 3d 741, 746 (2006). We need not address this debate because, as we have
       explained, with respect to the judgment at issue here, there was no newly discovered evidence
       after the court proceedings took place on August 27, 2013. Whether the evidence existed prior
       to, or subsequent to, the arbitration proceedings or the final arbitration award is not pertinent to
       this analysis. If the Aqua Agreement had been in existence during the arbitration and presented
       to the arbitrators, and if the arbitrators were not troubled by the contingent nature of the
       agreement, it may have affected the amount of the Arbitration Award. The Aqua Agreement
       could not, and did not, impact the circuit court’s decision to confirm the award.
¶ 71        We hold that the City was not entitled to postjudgment relief in the circuit court based on
       the existence of the Aqua Agreement created after the Arbitration Award. The court was aware
       of this new contingent agreement with a third party and it would not have changed and, in fact,
       did not change the circuit court’s original judgment confirming the award. Therefore, the
       judgment does not need be modified or vacated for any reason.

¶ 72                                   General Equitable Principles
¶ 73        The City contends that the circuit court erred in dismissing its petition based on its failure
       to exercise the broad authority it has under the postjudgment relief statutes to remedy any error
       to do justice. “One of the guiding principles in the administration of section 2-1401 relief is
       that the petition invokes the equitable powers of the circuit court to prevent enforcement of a
       judgment when doing so would be unfair, unjust, or unconscionable.” People v. Lawton, 212
Ill. 2d 285, 297 (2004). The City cites Lawton and relies on general “equitable” principles,
       noting that “significant public funds are at stake in this case.” The circuit court thoroughly
       considered Lawton and found it was “not apt.” We agree.
¶ 74        The defendant in Lawton sought postjudgment relief on the basis of ineffective assistance
       of counsel in connection with his civil commitment. Id. at 287, 298. Section 2-1401 was being
       invoked to protect “federal constitutional rights.” Id. at 301. As the Lawton court explained: “If
       this were a conventional civil case in which a litigant sought to collaterally attack a judgment
       on the grounds that his lawyer was negligent, there would be no question that relief would not
       lie under section 2-1401.” Id. at 299-300. CLP notes that, unlike Lawton, this case does not
       implicate “federal constitutional rights” and is a “conventional civil case” for money damages.
       Special rules do not apply to the City simply because its actions have significant consequences
       for taxpayers. See Flisk v. Central Area Park District, 203 Ill. App. 3d 253, 257 (1990) (where
       the court rejected a section 2-1401 claim for relief despite the defendants’ assertion that to
       “ ‘allow a potentially large and unwarranted judgment amount to be lodged against the Park
       District and to subject the taxpayers of Maywood to damage and a squanderance of their tax
       dollars would be inequitable’ ”).


                                                    - 16 -
¶ 75        We realize the effect the Arbitration Award will have on blameless taxpayers and regret the
       impact that the City’s mistakes caused. However, the City and CLP agreed to arbitrate any
       disputes arising out of the Concession and Lease Agreement, which strictly limits the court’s
       power to address the merits of this matter. The City also chose to gamble that it would succeed
       at arbitration and lost that gamble. That the procedures chosen by the City created this
       unfortunate result does not mean it was an unfair result. There is nothing “fair” about reversing
       the outcome of a years-long arbitration process selected by the parties because one party does
       not like the result, even where significant public funds are at stake.
¶ 76        Even if the courts were empowered to reconsider the impact of the Aqua Agreement on the
       Arbitration Award, under the facts of this case it would be based on pure speculation. Although
       the City asserts that “about $54 million” of the arbitration panel’s award was for future
       damages, the award itself does not distinguish between past and future damages.7 Thus, the
       circuit court would have no basis for determining what impact, if any, the Aqua Agreement
       would have had on the arbitration panel’s decision. CLP asserts that “the impact, if any, of the
       Aqua Agreement on CLP’s claim for future damages would have been the subject of extensive
       discovery and cross examination by CLP during the arbitration proceedings had it been raised
       there.” CLP argues that “any attempt to assess what the arbitration panel would have decided
       had it been presented with the Aqua Agreement would be pure speculation.” We agree.
¶ 77        CLP also outlines the uncertainties regarding the future impact of the Aqua Agreement,
       including the facts that it contains no enforcement mechanisms, continues to allow the Aqua to
       accept public parkers, and can be modified at any time by the City, and the City suggested in
       the proceedings before the trial court that these uncertainties could be addressed by more
       litigation. CLP argues that this “serial litigation” is the precise opposite of that contemplated
       by Illinois law and the Concession and Lease Agreement. The Concession and Lease
       Agreement provides that losses “that will occur in the future shall be payable at the time” the
       competing parking action occurs, in a final determination by arbitrators. CLP contends that the
       Concession and Lease Agreement does not contemplate that the losses be “continually
       revisited over the remainder of the 99-year term each time the City decides to change tactics.”
¶ 78        Arbitration awards are meant to be final, with limited review. The circuit court correctly
       ruled that arbitration awards are not meant to be a starting point, “plunging the parties into
       further litigation.” Thus, irrespective of the unfortunate impact upon taxpayers, the equities do
       not support the City’s position.

¶ 79                                           CONCLUSION
¶ 80       Arbitration is a choice, not something compelled. With the perceived benefits of reduced
       costs, relaxed evidentiary rules and procedures, and finality, this contractual agreement strictly
       limits a party’s recourse after an arbitration award is entered with which the party disagrees. It
       was undisputed that no grounds existed to vacate or modify the final and binding arbitration
       award. There was no error in the court’s judgment confirming that award that needed a remedy.
       The City was not entitled to postjudgment relief in the circuit court where the court was aware

           7
            Although the record shows that the parties obtained a clarification of award from the arbitration
       panel regarding certain components of the award, including calculation of interest, there is no record of
       any request that the award be clarified with respect to the allocation of the award as to past and future
       damages.

                                                      - 17 -
       of the newly created facts and these facts would not have changed and, in fact, did not change
       the circuit court’s judgment confirming the award. Section 13 of the FAA says nothing about
       applying state law provisions for postjudgment relief to peer through the court’s judgment
       confirming the award to the validity or equity of the underlying award entered by the
       arbitrators. The procedure proposed by the City clearly contemplates a roundabout way of
       vacating or modifying an arbitration award that is not otherwise found in the FAA (i.e., an “end
       run” around sections 10 and 11). Equity does not require a court to ignore the parties’
       agreement to arbitrate their disputes and allow the losing party a “do-over” based on new
       evidence it created after the arbitration ended, particularly where, as here, the new evidence
       consists of a contingent contract, with a third party, containing several uncertainties.
¶ 81        The City failed to state a claim for postjudgment relief under section 13 of the FAA or the
       Illinois postjudgment statutes. The circuit court correctly dismissed the City’s petition
       requesting the court to follow the procedure of first entering a judgment confirming an
       arbitration award and subsequently modifying or vacating that court judgment, as a means of
       avoiding the final, binding and otherwise valid arbitration award.
¶ 82        For the foregoing reasons, we affirm the decision of the circuit court of Cook County
       dismissing the City’s petition.

¶ 83      Affirmed.




                                                  - 18 -